Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 9/7/2021.  
Claim 2, elected claims, is pending and are presented for examination.  
Election to Species I (Fig. 11, claim 2) was made without traverse in the reply filed on 9/7/2021.  Claims 1 and 3 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected claims, there being no allowable generic or linking claim.  
Fig. 11 discloses the electronic component (47) is inserted into the wall portion through hole (55a) and the window portion (85c).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over SAKAI et al (US 20150338143 A1) in view of KO et al (US 20150115765 A1).  
As for claim 2, SAKAI discloses an electric pump device [0051], comprising: 
a motor (112a, 113); 
an inverter substrate (13) [0050] electrically connected to the motor; 
a coil support (bobbin 112d) disposed between the motor and the inverter substrate; 
a housing (111, 122) for housing the motor, the inverter substrate and the coil support; and 
a pump portion (12) [0051] driven by power of the motor; 
wherein the motor comprises: 
a rotor (113) having a shaft (114a) extending along a central axis, a stator (112a) facing the rotor in a radial direction, and a plurality of bearings (122a, 123a) that supports the shaft so that the shaft is rotatable; 
the housing has a bearing holding wall portion (122) which is disposed on one side in an axial direction of the stator and disposed on the other side in an axial direction of the inverter substrate to hold at least one of the bearings; 

the coil support has a window portion (central bore, rotor inserted) penetrating the coil support in the axial direction; 
the wall portion through hole and the window portion are disposed overlapping each other when viewed from the axial direction (Figs.); 
the inverter substrate has an electronic component (131a, 132, 133) protruding toward the other side in the axial direction from a plate surface of the inverter substrate facing the other side in the axial direction; and 
the electronic component is inserted into at least one of the wall portion through hole and the window portion (into the window portion. Figs.). 
Said coil support (bobbin 112d) comprising a window portion which is central bore.  As supporting reference, KO discloses coil support (bobbin 220, 222, Fig. 2) comprising a window portion which is central bore.  It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for electrically insulating current conducting coils from stator (iron core).  
Note: Claim 2 requires “at least one of the wall portion through hole and the window portion”.  SAKAI satisfies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270- and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN K KIM/Primary Examiner, Art Unit 2834